Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species E, in the reply filed on 06/20/2022 is acknowledged. Applicant identified claims 1-14, 18 and 21-30 as reading on the elected species. 
Claims 15-17, 19-20 and 31-35 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-14, 18 and 21-30 have been examined and addressed on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 8-10 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear to what side wall of “the two side walls” of claim 3, the claim is referring to.
For the purpose of this examination, the claim has been interpreted to mean:
--wherein the groove has a positioning indentation, and a side wall of the two side walls has a positioning protrusion to be…--.
Regarding claim 8, it is unclear to what side pillar of “the two side pillars” of claim 7, the claim is referring to.
For the purpose of this examination, the claim has been interpreted to mean:
--wherein the groove has a positioning indentation, and a side pillar of the two side pillars has a positioning protrusion to be…--.
Regarding claim 25, it is unclear to what side wall of “the two side walls” of claim 23, and to what side pillar of “the two side pillars” of claim 24, the claim is referring to.   
For the purpose of this examination, the claim has been interpreted to mean:
--wherein the groove has a first positioning indentation for a first positioning protrusion of a side wall of the two side walls to be wedged thereinto, and the groove has a second positioning indentation for a second positioning protrusion of a side pillar of the two side pillars to be wedged thereinto--.
Regarding claims 5 and 9, the claims have been rejected by virtue of their dependency on claims 4 and 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14, 18, 21-23 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao (US 2021/0015001).
Regarding claim 1, Xiao discloses: 
a cold plate (figs. 1-8), comprising: 
a casing (10 plus 20); 
a base (51) combined with the casing (10 plus 20) to form a working space (111 plus 112 plus 400) (figs. 2-3 and 7-8) [par. 0023, lines 5-12] in which a working medium flows (figs. 2-3 and 7-8) [par. 0032]; 
a heat transfer structure (52) disposed on an inner side of the base (51) (figs. 3 and 7) for transferring thermal energy created by a heat source in contact with an outer side (511) of the base (51) to the working medium inside the working space (400 section) via a path formed by the base (51) and the heat transfer structure (52) [par. 0029 and par. 0032]; 
a pump (30) disposed above the heat transfer structure (52) (figs. 2-3 and 7-8) for partitioning the working space (111 plus 112 plus 400) into a heat absorption space (400) and a drainage space (downstream chamber -111-) (figs. 3 and 8) [par. 0032] and driving the working medium to flow from the heat absorption space (400) to the drainage space (downstream chamber -111-) [par. 0032]; and 
a flow guide structure (40) disposed in the heat absorption space (400) for guiding the working medium (figs. 2-3 and 7-8) [par. 0028 and 0032].
Regarding claim 2, Xiao discloses: 
the flow guide structure (40) including a guiding baffle formed with a top portion (where inlet hole -41- is, clearly seen in fig. 7) and two side walls (adjacent to where outlet holes -42- are, clearly seen in fig. 7) extending perpendicularly from two ends of the top portion (clearly seen in fig. 7). 
Regarding claim 3, Xiao discloses: 
a groove (where structure -52- rests on base -51-, clearly seen in figs. 3 and 5) formed around a periphery of the heat transfer structure (52) disposed on the inner side of the base (51) for allowing the two side walls to wedge thereinto (clearly seen in figs. 3 and 7).
Regarding claim 14, Xiao discloses: 
an edge of the top portion (of flow guide structure -40-) facing the heat transfer structure (52) having at least one cut (the holes -42-) (clearly seen in figs. 7-8).
Regarding claim 18, Xiao discloses: 
the flow guide structure (40) being disposed above a portion (the portion adjacent to holes -42- of guide -40-) of the heat transfer structure (52) (clearly seen in fig. 7), and 
the pump (30) being disposed above another portion (the portion adjacent to central hole -41- of guide -40-) of the heat transfer structure (42) (clearly seen in figs. 3 and 7).
Regarding claim 21, Xiao discloses: 
a cold plate (figs. 1-8), comprising: 
a heat absorption space (400) in which a working medium flows (figs. 2-3 and 7-8) par. 0032]; 
a heat transfer structure (52) disposed on a base (51) and in the heat absorption space (400) for transferring thermal energy created by a heat source in contact with the base (51) to the working medium (figs. 3-7) [par. 0029 and 0032); and 
a flow guide structure (40) disposed above a portion of the heat transfer structure (52) and in the heat absorption space (400) for guiding the working medium (figs. 2-3 and 7-8) [par. 0028 and 0032].
Regarding claim 22, Xiao discloses: 
a groove (where structure -52- rests on base -51-, clearly seen in figs. 3 and 5) formed around a periphery of the heat transfer structure (52) (clearly seen in figs. 3 and 7).
Regarding claim 23, Xiao discloses: 
the flow guide structure (40) including a guiding baffle including a top portion (where inlet hole -41- is, clearly seen in fig. 7) and two side walls (adjacent to where outlet holes -42- are, clearly seen in fig. 7) extending perpendicularly from two ends of the top portion (clearly seen in fig. 7), and the two side walls being wedged into the groove (clearly seen in fig. 3).
Regarding claim 30, Xiao discloses: 
the top portion (of flow guide structure -40-) having an edge that includes a cut (the cut that form holes -42-) (clearly seen in figs. 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Tsai (US 2016/0363967).
Regarding claim 4, Xiao does not disclose: 
the groove (formed on base -51-, where structure -52- rests on base -51-, clearly seen in figs. 3 and 5) having a positioning indentation, and 
a side wall of the two side walls (adjacent to where outlet holes -42- are, clearly seen in fig. 7) having a positioning protrusion to be wedged to the positioning indentation.
	Tsai, also directed to a cold plate (figs. 1-4, 7 and 11) comprising: a casing (4); a base (1) combined with the casing (4) to form a working space (R1 plus R2 plus R3) in which a working medium (W) flows (fig. 7); 
a heat transfer structure (11) disposed on an inner side of the base (1) (figs. 1 and 11) for transferring thermal energy created by a heat source in contact with an outer side of the base (1) to the working medium (W) inside the working space (R2 section) via a path formed by the base (1) and the heat transfer structure (11) (figs. 4 and 7) [par. 0027, lines 1-6]; 
a pump (6) disposed above the heat transfer structure (11) (fig. 2) for driving the working medium (W) to flow [par. 0034]; and 
a flow guide structure (3) for guiding the working medium (W) (figs. 2-3, 7 and 11) [par. 0029, lines 11-22],
teaches:
a positioning indentation (100) formed in the base (1) and a side wall (37) of the guiding structure (3) having a positioning protrusion (371) (fig. 11) as an obvious variation of a base (1) and a guiding structure (3) with no positioning indentation or protrusions (figs. 2-3), and for the purpose of having the flow guide structure (3) be detachably positioned on the base (1) by matching the positioning indentation (100) and protrusion (371) [par. 0036].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention to incorporate into Xiao the teachings of Tsai to have the groove (formed on base -51-, where structure -52- rests on base -51-, clearly seen in figs. 3 and 5, of Xiao) having a positioning indentation, and the side wall (adjacent to where outlet holes -42- are, clearly seen in fig. 7, of Xiao) having a positioning protrusion to be wedged to the positioning indentation in order to better fit and secure the base and the flow guide structure.
Regarding claim 5, the combination of Xiao and Tsai discloses: 
the positioning indentation (Tsai, 100) and the positioning protrusion (Tsai, 371) being arranged perpendicular to a flow direction of the working medium (since Xiao’s working medium flow direction is parallel to structure -52-, clearly seen in Xiao’s fig. 7, for instance).




Allowable Subject Matter
Claims 6-7, 10-13, 24 and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 and 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763